DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn US-PGPUB No. 2021/0199809 (hereinafter Wynn) in view of 
Shan et al. US-PGPUB No. 2019/0020816 (hereinafter Shan); Stenger et al. US-PGPUB No. 2020/0074668 (hereinafter Stenger); Totty et al. US-PGPUB No. 2020/0302681 (hereinafter Totty) and Ishida et al. US-PGPUB No. 2019/0266293 (hereinafter Ishida).  

Re Claim 1: 
Wynn/Shan teaches a computer-implemented method comprising: 
obtaining, by one or more computing systems, one or more panorama images captured in a room of a house and having visual data that in combination provides 360 degrees of horizontal visual data of the room (
Wynn teaches at Paragraph 0040 and Paragraph 0089 that the user may move a view around the room as if the user was actually in the living room. In addition to a horizontal 360 view of the living room, the user may also view or navigate the floor or ceiling of the living room and at Paragraph 0098 that moving from one RGB image capture position to another RGB image capture position, the 3D panoramic image is captured with a 360 rotation of the environment capture system 700 and at Paragraph 0192 that when a user wants to use the user system 1110 to capture a 360 view of the physical environment such as a living room, the user may hold the user system 1110 in front of them at eye level to start to capture one of a multiple of images which will eventually become a 3D panoramic image. 
Shan teaches at Paragraph 0009 that the mobile device is rotated for some or all of a full 360 degree rotation at that viewing location within multiple rooms of a house…to create a panorama image from the viewing location that has visual data in multiple directions, e.g., a 360 degree panorama image around a vertical axis); 
determining, by the one or more computing systems, and for each of multiple objects installed in the room, one or more target attributes of that object for which to capture additional data, including analyzing the visual data of the one or more panorama images to identify the multiple objects and to determine locations of the multiple objects in the room (
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positing objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the filed of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image. 
Wynn teaches at Paragraph 0218 that the graphical cut module 1210 may utilize the 2D machine learning model to identify objects in both images and determine that they are the same object) and to determine that the visual data of the one or more panorama images lacks details sufficient to satisfy a defined threshold about the one or more target attributes of each of the multiple objects (
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold); 
providing, by the one or more computing systems, instructions about capturing the additional data about the one or more target attributes of each of the multiple objects and information about the determined locations of the multiple objects, wherein the capturing of the additional data includes obtaining additional perspective images of one or more specified types of the multiple objects (
Shan teaches at Paragraph 0015 and at Paragraph 0019 the BICA application may provide real-time feedback to the user of the mobile device via one or more guidance cues during the recording of the first video of the building interior such as to provide guidance information for improving or optimizing movement of the mobile device during the recording process. 
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0192-193 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102. 
Wynn teaches at Paragraph 0171-173 that graphical guidance may include a floating arrow on a display of the environment capture system 400 to guide the user on where to position and/or point an image capture device…the guidance may allow the user to capture multiple images of the physical environment. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positing objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image);
analyzing, by the one or more computing systems and via use of at least one trained neural network, additional visual data of the additional perspective images to, for each of the multiple objects, verify whether the additional data about the one or more target attributes of that object has been captured, including to determine for one of the additional perspective images that the one additional perspective image lacks any of the additional data by failing to include visual data that satisfies the defined threshold about any target attribute of any of the multiple objects (
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0196-0212 that identifying objects within that image using machine learning model and 2D machine learning model may be a neural network trained with 2D images that include physical objects in the images as well as object identifying information to train the 2D machine learning model to identify objects in subsequent images….the image capture position module 1204 may estimate the position of the image capture device based on a seam between two or more 2D images from the stitching module 1206…the stitching module 1206 may be configured to align or stitch together two different 2D images providing different perspectives of the same environment to generate a panoramic 2D image of the environment…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations); 
providing, by the one or more computing systems, further instructions to recapture the one additional perspective image, and obtaining a new copy of the one additional perspective image that includes at least some of the additional data (
Shan teaches at Paragraph 0015 and at Paragraph 0019 the BICA application may provide real-time feedback to the user of the mobile device via one or more guidance cues during the recording of the first video of the building interior such as to provide guidance information for improving or optimizing movement of the mobile device during the recording process. 
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0192-0212 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102…by having the user physically aligning the first two objects on the edge of the image with the additional two object son the opposite edge of the field of view, the image capture device may be positioned to take another image that can be more effectively stitched together without a tripod…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Shan’s identifying possible additional coverage to acquire within the building interior…if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image so as to perform re-capture. One of the ordinary skill in the art would have been motivated to allow the identification of a complete coverage of the building interior for generating a panorama image. 
Wynn at least suggests, while Totty/Ishida/ Stenger teaches the claim limitation:  
determining, by the one or more computing systems, an assessment of a current usability of the room for an indicated purpose, including assessing current contributions of the multiple objects to the current usability of the room based at least in part on information from the additional data about the one or more target attributes of each of the multiple objects, and including combining information about the assessed current contributions of the multiple objects (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG. 11.  
Stenger teaches at FIGS. 4-5 and Paragraph 0055 that a CNN can be used to segment a floorplan image and locate and identify objects such as doors, or spaces between walls, which link one area of the floorplan to another area of the floorplan. This can be done for the entire floorplan image to create a connectivity map 560. Stenger teaches at Paragraph 0052 that using the data acquired from the object detection in the set of panoramic images and the floorplan image, the computer system is able to determine the location of where each panoramic image was taken within the floorplan image and at Paragraph 0073 OCR could be used to determine the room type and match it with the room type that could be estimated from a panorama image using a CNN classifier and at Paragraph 0077 an example of a floorplan image where objects have been detected is shown in image 1404 of FIG. 10C. This image is output from the CNN and includes object labels and boxes highlighting the detected objects and at Paragraph 0058 that a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects discussed above…detecting these subclasses of objects is to increase accuracy of the match of panoramic images to floorplan location image in the virtual layout and at FIGS. 11A-11B and Paragraph 0074 that nine locations A-I are identified in floorplan image 10…each of these locations are candidates for where a panoramic image has been taken and at Paragraph 0062 that the locations of the various objects is later used when data from the panoramic image is compared with data from the floorplan image and at Paragraph 0069 that the rooms and objects of the floorplan image can be detected using CNN to segment the image and at Paragraph 0071 based on this segmented image, all rooms, hallways, doors, windows, corners and other locations in the original floorplan image can be identified. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information. 
Wynn teaches at Paragraph 0192-197 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102…by having the user physically aligning the first two objects on the edge of the image with the additional two object son the opposite edge of the field of view, the image capture device may be positioned to take another image that can be more effectively stitched together without a tripod. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold); and 
displaying, by the one or more computing systems, information about the determined assessment of the current usability of the room along with additional visual information about the room (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11.  
Stenger teaches at FIGS. 4-5 and Paragraph 0055 that a CNN can be used to segment a floorplan image and locate and identify objects such as doors, or spaces between walls, which link one area of the floorplan to another area of the floorplan. This can be done for the entire floorplan image to create a connectivity map 560. Stenger teaches at Paragraph 0052 that using the data acquired from the object detection in the set of panoramic images and the floorplan image, the computer system is able to determine the location of where each panoramic image was taken within the floorplan image and at Paragraph 0073 OCR could be used to determine the room type and match it with the room type that could be estimated from a panorama image using a CNN classifier and at Paragraph 0077 an example of a floorplan image where objects have been detected is shown in image 1404 of FIG. 10C. This image is output from the CNN and includes object labels and boxes highlighting the detected objects and at Paragraph 0058 that a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects discussed above…detecting these subclasses of objects is to increase accuracy of the match of panoramic images to floorplan location image in the virtual layout and at FIGS. 11A-11B and Paragraph 0074 that nine locations A-I are identified in floorplan image 10…each of these locations are candidates for where a panoramic image has been taken and at Paragraph 0062 that the locations of the various objects is later used when data from the panoramic image is compared with data from the floorplan image and at Paragraph 0069 that the rooms and objects of the floorplan image can be detected using CNN to segment the image and at Paragraph 0071 based on this segmented image, all rooms, hallways, doors, windows, corners and other locations in the original floorplan image can be identified. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information. 
Totty teaches at Paragraph 0134 that an initial VRVR rendered using the dominant light sources can be sent to the display device for display. While the initial VRVR is being displayed and interacted with, higher accuracy VRVRs can be generated based on subsidiary light sources and subsequently provided to the display device when ready and at Paragraph 0161 that rendering can include warping the virtual object based on the virtual room model…masking out any overlapping foreground objects and/or applying any shadows or lighting associated with said foreground mask. 
Wynn teaches at FIGS. 1a-1b and Paragraph 0038-0040 that a user may interact with the dollhouse view 100 on a user system by toggling between different views of the environment…the user may interact with area 110 to trigger a floorplan view of the first floor of the house….the user may interact with icons in the dollhouse view 100 such as icons 120, 130, 140 to provide a walkthrough view, a floorplan view, or a measurement view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Totty/Ishida of identifying the object attributes of the objects in the room to have determined the usability of the room to be included in Wynn’s presentation of a floorplan view to have indicated the current usability of the room. One of the ordinary skill in the art would have been motivated to have displayed the room usability by the textual descriptions. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the providing of the instructions about the capturing of the additional data further includes providing instructions to obtain additional information about at least one of a type of the room or a label for the room, and about, for each of the multiple objects, at least one of a type of that object or a label for that object, and about, for one or more of the multiple objects, a textual description of one or more additional attributes of the one or more objects, and wherein the determining of the assessment of the current usability of the room and the assessing of the current contributions of the multiple objects are based at least in part on the obtained additional information.
Totty further teaches the claim limitation that the providing of the instructions about the capturing of the additional data further includes providing instructions to obtain additional information about at least one of a type of the room or a label for the room, and about, for each of the multiple objects, at least one of a type of that object or a label for that object, and about, for one or more of the multiple objects, a textual description of one or more additional attributes of the one or more objects, and wherein the determining of the assessment of the current usability of the room and the assessing of the current contributions of the multiple objects are based at least in part on the obtained additional information (
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the house includes multiple rooms and has one or more associated external areas outside of the house, and wherein the method further comprises: 
performing, by the one or more computing systems, and for each of the multiple rooms, the obtaining, and the determining of the one or more target attributes for each of the multiple objects, and the providing of the instructions, and the analyzing, and the providing of the further instructions, and the determining of the assessment of the current usability of that room; 
performing, by the one or more computing systems, and for each of the one or more associated external areas, obtaining of one or more further images captured in that external area, and determining of one or more further target attributes for each of one or more further objects in that external area, and providing of additional instructions about capturing further additional visual data in further additional images about the one or more further target attributes for each of the one or more further objects, and determining an assessment of the usability of that external area for a further indicated purpose based at least in part on combining further determined contributions of the one or more further objects; and determining, by the one or more computing systems, an assessment of overall usability of the house based at least in part on combining information about the determined assessment of the current usability of each of the multiple rooms and information about the determined assessment of the usability of each of the one or more external areas, and wherein the displaying of the information by the one or more computing systems further includes displaying information about the determined assessment of the overall usability of the house overlaid on a displayed floor plan of the house.
Ishida/Totty further teaches the claim limitation that the house includes multiple rooms and has one or more associated external areas outside of the house, and wherein the method further comprises: 
performing, by the one or more computing systems, and for each of the multiple rooms, the obtaining, and the determining of the one or more target attributes for each of the multiple objects, and the providing of the instructions, and the analyzing, and the providing of the further instructions, and the determining of the assessment of the current usability of that room; 
performing, by the one or more computing systems, and for each of the one or more associated external areas, obtaining of one or more further images captured in that external area, and determining of one or more further target attributes for each of one or more further objects in that external area, and providing of additional instructions about capturing further additional visual data in further additional images about the one or more further target attributes for each of the one or more further objects, and determining an assessment of the usability of that external area for a further indicated purpose based at least in part on combining further determined contributions of the one or more further objects; and determining, by the one or more computing systems, an assessment of overall usability of the house based at least in part on combining information about the determined assessment of the current usability of each of the multiple rooms and information about the determined assessment of the usability of each of the one or more external areas, and wherein the displaying of the information by the one or more computing systems further includes displaying information about the determined assessment of the overall usability of the house overlaid on a displayed floor plan of the house (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 4:  
Wynn/Shan teaches a computer-implemented method comprising: 
obtaining, by one or more computing systems, one or more images captured in a room of a house, and information about multiple objects installed in the room (
Wynn teaches at Paragraph 0040 and Paragraph 0089 that the user may move a view around the room as if the user was actually in the living room. In addition to a horizontal 360 view of the living room, the user may also view or navigate the floor or ceiling of the living room and at Paragraph 0098 that moving from one RGB image capture position to another RGB image capture position, the 3D panoramic image is captured with a 360 rotation of the environment capture system 700 and at Paragraph 0192 that when a user wants to use the user system 1110 to capture a 360 view of the physical environment such as a living room, the user may hold the user system 1110 in front of them at eye level to start to capture one of a multiple of images which will eventually become a 3D panoramic image. 
Shan teaches at Paragraph 0009 that the mobile device is rotated for some or all of a full 360 degree rotation at that viewing location within multiple rooms of a house…to create a panorama image from the viewing location that has visual data in multiple directions, e.g., a 360 degree panorama image around a vertical axis); 
determining, by the one or more computing systems, and for each of the multiple objects, one or more target attributes of that object for which to capture additional data, including analyzing visual data of the one or more images to identify that the visual data lacks details sufficient to satisfy a defined threshold about the one or more target attributes of that object (Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positioning objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image. 
Wynn teaches at Paragraph 0218 that the graphical cut module 1210 may utilize the 2D machine learning model to identify objects in both images and determine that they are the same object. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold); 
providing, by the one or more computing systems, instructions for capturing the additional data about the one or more target attributes of each of the multiple objects, wherein the capturing of the additional data includes obtaining additional visual data in additional images of one or more specified types of the multiple objects (
Shan teaches at Paragraph 0015 and at Paragraph 0019 the BICA application may provide real-time feedback to the user of the mobile device via one or more guidance cues during the recording of the first video of the building interior such as to provide guidance information for improving or optimizing movement of the mobile device during the recording process. 
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0192-193 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102. 
Wynn teaches at Paragraph 0171-173 that graphical guidance may include a floating arrow on a display of the environment capture system 400 to guide the user on where to position and/or point an image capture device…the guidance may allow the user to capture multiple images of the physical environment. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positing objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the filed of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image);
analyzing, by the one or more computing systems and via use of at least one trained neural network, the additional visual data of the additional images to, for each of the multiple objects, verify that the additional data about the one or more target attributes of that object has been captured (
Shan teaches at Paragraph 0033 and 0063 that portions of the captured information for a building interior may be transmitted at different times for subsequent processing….to generate corresponding panorama images for such viewing locations concurrently with the capture of additional building interior information to determine relative positional information for certain viewing location concurrently with the capture of additional building interior information and/or to analyze the transmitted portions of the captured information to determine and provide notification of any problems with those transmitted portions….the BICA system may provide a notification to the user that one or more of the viewing locations should be recaptured while the user is still within the building interior…during processing of the corresponding video recordings for those viewing locations that such video recordings are of insufficient or undesirable quality to serve as the basis for generating a panorama image…such as if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image. 
Wynn teaches at Paragraph 0196-0212 that identifying objects within that image using machine learning model and 2D machine learning model may be a neural network trained with 2D images that include physical objects in the images as well as object identifying information to train the 2D machine learning model to identify objects in subsequent images….the image capture position module 1204 may estimate the position of the image capture device based on a seam between two or more 2D images from the stitching module 1206…the stitching module 1206 may be configured to align or stitch together two different 2D images providing different perspectives of the same environment to generate a panoramic 2D image of the environment…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations. 
Wynn teaches at Paragraph 0192-0212 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102…by having the user physically aligning the first two objects on the edge of the image with the additional two object son the opposite edge of the field of view, the image capture device may be positioned to take another image that can be more effectively stitched together without a tripod…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Shan’s identifying possible additional coverage to acquire within the building interior…if it determines that one or more segments of the recorded information are of insufficient or undesirable quality to serve as the basis for generating a panorama image so as to perform re-capture. One of the ordinary skill in the art would have been motivated to allow the identification of a complete coverage of the building interior for generating a panorama image. 
Wynn at least suggests, while Ishida/Totty/Stenger teaches the claim limitation:  
determining, by the one or more computing systems, an assessment of a current usability of the room for an indicated purpose, including assessing contributions of the multiple objects to the current usability of the room based at least in part on information from the additional data about the one or more target attributes of each of the multiple objects, and including combining information about the assessed contributions of the multiple objects (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11.  
Stenger teaches at FIGS. 4-5 and Paragraph 0055 that a CNN can be used to segment a floorplan image and locate and identify objects such as doors, or spaces between walls, which link one area of the floorplan to another area of the floorplan. This can be done for the entire floorplan image to create a connectivity map 560. Stenger teaches at Paragraph 0052 that using the data acquired from the object detection in the set of panoramic images and the floorplan image, the computer system is able to determine the location of where each panoramic image was taken within the floorplan image and at Paragraph 0073 OCR could be used to determine the room type and match it with the room type that could be estimated from a panorama image using a CNN classifier and at Paragraph 0077 an example of a floorplan image where objects have been detected is shown in image 1404 of FIG. 10C. This image is output from the CNN and includes object labels and boxes highlighting the detected objects and at Paragraph 0058 that a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects discussed above…detecting these subclasses of objects is to increase accuracy of the match of panoramic images to floorplan location image in the virtual layout and at FIGS. 11A-11B and Paragraph 0074 that nine locations A-I are identified in floorplan image 10…each of these locations are candidates for where a panoramic image has been taken and at Paragraph 0062 that the locations of the various objects is later used when data from the panoramic image is compared with data from the floorplan image and at Paragraph 0069 that the rooms and objects of the floorplan image can be detected using CNN to segment the image and at Paragraph 0071 based on this segmented image, all rooms, hallways, doors, windows, corners and other locations in the original floorplan image can be identified. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information. 
Wynn teaches at Paragraph 0192-197 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102…by having the user physically aligning the first two objects on the edge of the image with the additional two object son the opposite edge of the field of view, the image capture device may be positioned to take another image that can be more effectively stitched together without a tripod. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold); and 
providing, by the one or more computing systems, information about the determined assessment of the current usability of the room (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11.  
Stenger teaches at FIGS. 4-5 and Paragraph 0055 that a CNN can be used to segment a floorplan image and locate and identify objects such as doors, or spaces between walls, which link one area of the floorplan to another area of the floorplan. This can be done for the entire floorplan image to create a connectivity map 560. Stenger teaches at Paragraph 0052 that using the data acquired from the object detection in the set of panoramic images and the floorplan image, the computer system is able to determine the location of where each panoramic image was taken within the floorplan image and at Paragraph 0073 OCR could be used to determine the room type and match it with the room type that could be estimated from a panorama image using a CNN classifier and at Paragraph 0077 an example of a floorplan image where objects have been detected is shown in image 1404 of FIG. 10C. This image is output from the CNN and includes object labels and boxes highlighting the detected objects and at Paragraph 0058 that a CNN can be trained to recognize various classes/subclasses of objects, including the classes and subclasses of objects discussed above…detecting these subclasses of objects is to increase accuracy of the match of panoramic images to floorplan location image in the virtual layout and at FIGS. 11A-11B and Paragraph 0074 that nine locations A-I are identified in floorplan image 10…each of these locations are candidates for where a panoramic image has been taken and at Paragraph 0062 that the locations of the various objects is later used when data from the panoramic image is compared with data from the floorplan image and at Paragraph 0069 that the rooms and objects of the floorplan image can be detected using CNN to segment the image and at Paragraph 0071 based on this segmented image, all rooms, hallways, doors, windows, corners and other locations in the original floorplan image can be identified. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information. 
Totty teaches at Paragraph 0134 that an initial VRVR rendered using the dominant light sources can be sent to the display device for display. While the initial VRVR is being displayed and interacted with, higher accuracy VRVRs can be generated based on subsidiary light sources and subsequently provided to the display device when ready and at Paragraph 0161 that rendering can include warping the virtual object based on the virtual room model…masking out any overlapping foreground objects and/or applying any shadows or lighting associated with said foreground mask. 
Wynn teaches at FIGS. 1a-1b and Paragraph 0038-0040 that a user may interact with the dollhouse view 100 on a user system by toggling between different views of the environment…the user may interact with area 110 to trigger a floorplan view of the first floor of the house….the user may interact with icons in the dollhouse view 100 such as icons 120, 130, 140 to provide a walkthrough view, a floorplan view, or a measurement view). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Totty/Ishida of identifying the object attributes of the objects in the room to have determined the usability of the room to be included in Wynn’s presentation of a floorplan view to have indicated the current usability of the room. One of the ordinary skill in the art would have been motivated to have displayed the room usability by the textual descriptions. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation of analyzing, by the one or more computing systems, the visual data of the one or more images to determine, for each of the multiple objects, a type of the object, and wherein the determining of the one or more target attributes of each of the multiple objects for which to capture additional data is based at least in part on the determined type of that object. 
Ishida/Totty teaches the claim limitation that analyzing, by the one or more computing systems, the visual data of the one or more images to determine, for each of the multiple objects, a type of the object, and wherein the determining of the one or more target attributes of each of the multiple objects for which to capture additional data is based at least in part on the determined type of that object (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information. 
Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor object…given sufficient scene data, such as numerous still images, video and/or depth scans, a 3D representation of the object can be constructed and imported into the decorating experience and at Paragraph 0083 determining the planar surfaces can include: identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets….identifying planes based on the point cloud as the planar surfaces associated with a predetermined set of semantic labels such as floor, wall, or ceiling, planes at the room extrema, planes unassociated with objects and at Paragraph 0085 that the object masks can represent existing objects within the room, e.g., non-fixtures, fixtures, and/or other physical components and at Paragraph 0071 that example positions include, in and/or near a doorway, in front of a window, in a corner such as facing the room, along a wall, and/or any other position around the room…a room can be associated with multiple room imagery sets and at Paragraph 0092 that the room imagery can be captured…The capture user interface can include” capture instructions and at Paragraph 0128 repeating the process until occurrence of an end event, e.g., a sufficient number of images is captured, a predetermined collective FOV of the room has been captured.
Totty teaches at Paragraph 0047 users can scan barcodes, price displays with SKUs, QR codes, text names of the product, or physical images of objects of interest and at Paragraph 0041 the method can automatically recommend new objects based on extracted room features).  

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that obtaining, by the one or more computing systems, information about labels identifying the multiple objects; and identifying, by the one or more computing systems and based on the labels, a plurality of target attributes for the multiple objects that include the one or more target attributes of each of the multiple objects.
Ishida/Totty teaches the claim limitation that obtaining, by the one or more computing systems, information about labels identifying the multiple objects; and identifying, by the one or more computing systems and based on the labels, a plurality of target attributes for the multiple objects that include the one or more target attributes of each of the multiple objects (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information. 
Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor object…given sufficient scene data, such as numerous still images, video and/or depth scans, a 3D representation of the object can be constructed and imported into the decorating experience and at Paragraph 0083 determining the planar surfaces can include: identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets….identifying planes based on the point cloud as the planar surfaces associated with a predetermined set of semantic labels such as floor, wall, or ceiling, planes at the room extrema, planes unassociated with objects and at Paragraph 0085 that the object masks can represent existing objects within the room, e.g., non-fixtures, fixtures, and/or other physical components and at Paragraph 0071 that example positions include, in and/or near a doorway, in front of a window, in a corner such as facing the room, along a wall, and/or any other position around the room…a room can be associated with multiple room imagery sets and at Paragraph 0092 that the room imagery can be captured…The capture user interface can include” capture instructions and at Paragraph 0128 repeating the process until occurrence of an end event, e.g., a sufficient number of images is captured, a predetermined collective FOV of the room has been captured.
Totty teaches at Paragraph 0047 users can scan barcodes, price displays with SKUs, QR codes, text names of the product, or physical images of objects of interest and at Paragraph 0041 the method can automatically recommend new objects based on extracted room features).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that obtaining, by the one or more computing systems, information about at least one of a label for the room or a type of the room; and determining, by the one or more computing systems and based at least in part on the at least one of the label for the room or the type of the room, the multiple objects. 
Ishida/Totty further teaches the claim limitation that obtaining, by the one or more computing systems, information about at least one of a label for the room or a type of the room; and determining, by the one or more computing systems and based at least in part on the at least one of the label for the room or the type of the room, the multiple objects (
Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the additional data includes information about at least one of a shape of the room or a layout of items in the room, and wherein the determining of the assessment of the current usability of the room for the indicated purpose is based at least in part on the information about the at least one of the shape or layout of the room.
Ishida/Totty further teaches the claim limitation that the additional data includes information about at least one of a shape of the room or a layout of items in the room, and wherein the determining of the assessment of the current usability of the room for the indicated purpose is based at least in part on the information about the at least one of the shape or layout of the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the additional data includes at least one of a type of the room or a label for the room, and wherein the method further comprises determining, by the one or more computing systems, the indicated purpose of the room based at least in part on the at least one of the type of the room or the label for the room.
Ishida/Totty further teaches the claim limitation that the additional data includes at least one of a type of the room or a label for the room, and wherein the method further comprises determining, by the one or more computing systems, the indicated purpose of the room based at least in part on the at least one of the type of the room or the label for the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans 
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the analyzing of the additional visual data of the additional images further includes determining that the additional visual data lacks visual data that satisfies the defined threshold about at least one target attribute of one of the multiple objects, and wherein the method further comprises providing, by the one or more computing systems, further instructions to capture a further additional image with further additional visual data that satisfies the defined threshold about the at least one target attribute of the one object, and using the further additional visual data as part of the assessing the contribution of the one object to the current usability of the room. 
Wynn further teaches the claim limitation that the analyzing of the additional visual data of the additional images further includes determining that the additional visual data lacks visual data that satisfies the defined threshold about at least one target attribute of one of the multiple objects, and wherein the method further comprises providing, by the one or more computing systems, further instructions to capture a further additional image with further additional visual data that satisfies the defined threshold about the at least one target attribute of the one object, and using the further additional visual data as part of the assessing the contribution of the one object to the current usability of the room (Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positioning objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image. 
Wynn teaches at Paragraph 0218 that the graphical cut module 1210 may utilize the 2D machine learning model to identify objects in both images and determine that they are the same object. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the analyzing of the additional visual data of the additional images further includes determining that one of the additional images lacks any of the additional data, and wherein the method further comprises providing, by the one or more computing systems, further instructions to capture a further copy of the one additional image that includes at least some of the additional data, and using the further copy of the additional image as part of the assessing of the contributions of the multiple objects to the current usability of the room.
Wynn further teaches the claim limitation that the analyzing of the additional visual data of the additional images further includes determining that one of the additional images lacks any of the additional data, and wherein the method further comprises providing, by the one or more computing systems, further instructions to capture a further copy of the one additional image that includes at least some of the additional data, and using the further copy of the additional image as part of the assessing of the contributions of the multiple objects to the current usability of the room (Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positioning objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image. 
Wynn teaches at Paragraph 0218 that the graphical cut module 1210 may utilize the 2D machine learning model to identify objects in both images and determine that they are the same object. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the analyzing of the visual data of the one or more images further includes determining locations of the multiple objects in the one or more images, and wherein the providing of the instructions further includes providing information about the determined locations of the multiple objects. 
Wynn further teaches the claim limitation that the analyzing of the visual data of the one or more images further includes determining locations of the multiple objects in the one or more images, and wherein the providing of the instructions further includes providing information about the determined locations of the multiple objects (
Wynn teaches at Paragraph 0195 the display of the user system 1110 may include two or more objects such as circles. Two circles may appear to be stationary relative to the environment and two circles may move with the user system 1110. When the two stationary circles are aligned with the two circles that move with the user system 1110, the image capture device and/or the user system 1110 may be aligned for the next image. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positioning objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image. 
Wynn teaches at Paragraph 0218 that the graphical cut module 1210 may utilize the 2D machine learning model to identify objects in both images and determine that they are the same object. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the multiple objects installed in the room each is at least one of a light fixture, or a plumbing fixture, or a piece of built-in furniture, or a built-in structure inside walls of the room, or an electrical appliance, or a gas-powered appliance, or an oil-powered appliance, or an object to produce a fire by burning fuel, or installed flooring, or an installed wall covering, or an installed window covering, or hardware attached to a door, or hardware attached to a window, or an installed countertop.
Ishida/Totty further teaches the claim limitation that the multiple objects installed in the room each is at least one of a light fixture, or a plumbing fixture, or a piece of built-in furniture, or a built-in structure inside walls of the room, or an electrical appliance, or a gas-powered appliance, or an oil-powered appliance, or an object to produce a fire by burning fuel, or installed flooring, or an installed wall covering, or an installed window covering, or hardware attached to a door, or hardware attached to a window, or an installed countertop (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans 
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the analyzing of the visual data of the one or more images further identifies one or more additional objects in the room that are each a piece of furniture or a moveable item, wherein the determining of the one or more target attributes and the providing of the instructions and the analyzing of the additional visual data and the assessing of the contributions are each further performed for the one or more additional objects, and wherein the determining of the assessment of the current usability of the room for the indicated purpose is further based in part on assessments of contributions for the one or more additional objects to the current usability of the room.
Ishida/Totty further teaches the claim limitation that the analyzing of the visual data of the one or more images further identifies one or more additional objects in the room that are each a piece of furniture or a moveable item, wherein the determining of the one or more target attributes and the providing of the instructions and the analyzing of the additional visual data and the assessing of the contributions are each further performed for the one or more additional objects, and wherein the determining of the assessment of the current usability of the room for the indicated purpose is further based in part on assessments of contributions for the one or more additional objects to the current usability of the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans 
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the determining of the assessment of the current usability of the room for the indicated purpose based at least in part on combining the information about the assessed contributions of the multiple objects includes at least one of, by the one or more computing systems, performing a weighted average of the assessed contributions of the multiple objects using weights based at least in part on types of the multiple objects, or providing the assessed contributions of the multiple objects to an additional trained neural network, and receiving the determined assessment of the current usability for the room from the additional trained neural network.
Ishida/Totty further teaches the claim limitation that the determining of the assessment of the current usability of the room for the indicated purpose based at least in part on combining the information about the assessed contributions of the multiple objects includes at least one of, by the one or more computing systems, performing a weighted average of the assessed contributions of the multiple objects using weights based at least in part on types of the multiple objects, or providing the assessed contributions of the multiple objects to an additional trained neural network, and receiving the determined assessment of the current usability for the room from the additional trained neural network (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans 
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the assessing of the contributions of the multiple objects to the current usability of the room for the indicated purpose and the determining of the assessment of the current usability of the room for the indicated purpose are performed by assessing properties of the multiple objects and of the room that include at least one of condition, or quality, or functionality, or effectiveness.
Ishida/Totty further teaches the claim limitation that the assessing of the contributions of the multiple objects to the current usability of the room for the indicated purpose and the determining of the assessment of the current usability of the room for the indicated purpose are performed by assessing properties of the multiple objects and of the room that include at least one of condition, or quality, or functionality, or effectiveness (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans 
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the one or more images include one or more panorama images that in combination include 360 degrees of horizontal visual coverage of the room, wherein the additional images include one or more perspective images each having less than 180 degrees of horizontal visual coverage of the room, wherein the analyzing of the visual data and the analyzing of the additional visual data are performed without using any depth information from any depth-sensing sensors for distances to surrounding surfaces from locations at which the one or more images and the additional images are captured, wherein the additional visual data further includes visual information in at least one of a video or a three-dimensional model about at least one of the multiple objects and/or at least one target attribute, wherein the method further comprises obtaining, by the one or more computing systems, additional non-visual data that has further additional details about at least one object and/or at least one target attribute and that includes at least one of textual data or audio data, and wherein the determining of the contribution of one or more of the multiple objects is further based in part on analysis of the additional non-visual data and of the at least one of the video or the three-dimensional model.
Wynn further teaches the claim limitation that the one or more images include one or more panorama images that in combination include 360 degrees of horizontal visual coverage of the room, wherein the additional images include one or more perspective images each having less than 180 degrees of horizontal visual coverage of the room, wherein the analyzing of the visual data and the analyzing of the additional visual data are performed without using any depth information from any depth-sensing sensors for distances to surrounding surfaces from locations at which the one or more images and the additional images are captured, wherein the additional visual data further includes visual information in at least one of a video or a three-dimensional model about at least one of the multiple objects and/or at least one target attribute, wherein the method further comprises obtaining, by the one or more computing systems, additional non-visual data that has further additional details about at least one object and/or at least one target attribute and that includes at least one of textual data or audio data, and wherein the determining of the contribution of one or more of the multiple objects is further based in part on analysis of the additional non-visual data and of the at least one of the video or the three-dimensional model  (
Wynn teaches at Paragraph 0196-0212 that identifying objects within that image using machine learning model and 2D machine learning model may be a neural network trained with 2D images that include physical objects in the images as well as object identifying information to train the 2D machine learning model to identify objects in subsequent images….the image capture position module 1204 may estimate the position of the image capture device based on a seam between two or more 2D images from the stitching module 1206…the stitching module 1206 may be configured to align or stitch together two different 2D images providing different perspectives of the same environment to generate a panoramic 2D image of the environment…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations. 
Wynn teaches at Paragraph 0192-0212 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102…by having the user physically aligning the first two objects on the edge of the image with the additional two object son the opposite edge of the field of view, the image capture device may be positioned to take another image that can be more effectively stitched together without a tripod…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations). 

Re Claim 18: 
The claim 18 recites a non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations that include at least:
obtaining, by the one or more computing devices, one or more images captured in a room of a building; 
determining, by the one or more computing devices, and based at least in part on analyzing visual data of the one or more images, multiple objects in the room; 
providing, by the one or more computing devices, instructions for capturing additional data about one or more target attributes of each of the multiple objects, including to obtain additional visual data in additional images of the multiple objects; 
analyzing, by the one or more computing devices, the additional visual data of the additional images to, for each of the multiple objects, verify whether the additional data about the one or more target attributes of that object has been captured, including to determine that the additional visual data lacks visual data that satisfies a defined threshold about at least one target attribute of one of the multiple objects; 
providing, by the one or more computing devices, further instructions to capture a further additional image with further additional visual data that satisfies the defined threshold about the at least one target attribute of the one object, and obtaining the further additional image; 
determining, by the one or more computing devices, and for each of the multiple objects, an assessment of a contribution of that object to usability of the room for an indicated purpose based at least in part on information from the additional data about the one or more target attributes of that object; and 
providing, by the one or more computing devices, information about the determined assessment for each of the multiple objects.
The claim 18 is subject to the same rationale of rejection as the claim 4. 
Wynn further teaches a non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations [of the method of the claim 4] (Wynn teaches at Paragraph 0167 that the aligning and stitching system 1114 may be software, hardware, or a combination of both configured to provide guidance to the user of an image capture device….The aligning and stitching system 1114 may be on a computer-readable media and at Paragraph 0264 that each of memory 1606 and storage 1608 comprises a computer-readable medium which stores instructions or programs executable by processor 1604).  
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations that include determining, by the one or more computing devices and based at least in part on the analyzing of the visual data of the one or more images, that the visual data lacks a level of details to satisfy a defined threshold about the one or more target attributes of each of the multiple objects, and wherein the providing of the instructions is performed in response to the determining that the visual data lacks the level of details.
Wynn further teaches the claim limitation that the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations that include determining, by the one or more computing devices and based at least in part on the analyzing of the visual data of the one or more images, that the visual data lacks a level of details to satisfy a defined threshold about the one or more target attributes of each of the multiple objects (Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positioning objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image. 
Wynn teaches at Paragraph 0218 that the graphical cut module 1210 may utilize the 2D machine learning model to identify objects in both images and determine that they are the same object. 
Wynn teaches at Paragraph 0100 that after capturing images and depth data of a living room, the environment capture system 402 may generate a top-down view of the physical environment. A user may use this information to determine areas of the physical environment in which the user has not captured or generated 3D panoramic image. 
Wynn teaches at Paragraph 0163 that the blending module may re-scan and sample colors along the images to determine if there are other differences in image or color that exceed the predetermined threshold of color, hue, brightness, saturation and/or the like…if so, the blending module may identify the portions within the images to blend and continue to blend that portion of the image. The blending module may continue to resample the images along the seam until there are no further portions of the images to blend, e.g., any differences in color are below the predetermined threshold); and wherein the providing of the instructions is performed in response to the determining that the visual data lacks the level of details (Wynn teaches at Paragraph 0192-193 that the guidance module 1220 may provide visual and/or audio information regarding a recommended initial position of the image capture device. The guidance module 1220 may place markers or an arrow in a viewer or display on the user system 1110 or the 3D and panoramic capture and stitching system 1102. 
Wynn teaches at Paragraph 0171-173 that graphical guidance may include a floating arrow on a display of the environment capture system 400 to guide the user on where to position and/or point an image capture device…the guidance may allow the user to capture multiple images of the physical environment. 
Wynn teaches at Paragraph 0196-0197 that the image capture position module 1204 may determine one or more edges of the image that was taken by calculating the location of the edge of a field of view….the image capture positionmodule1204 may determine one or more edges of the image by scanning the image taken by the image capture device, identifying objects within that image using machine learning model, determining one or more edges of the image, and positing objects at the edge of a display on the user system 1110. The image capture position module 1204 may display two objects within a display of the user system 1110 that indicates the positioning of the field of view for the next picture. The two additional objects maybe the same width apart as the previous two objects. While the first two objects may represent an edge of the taken image, the next two additional objects representing an edge of the field of view may be on the opposite edge and at Paragraph 0175 that the aligning and stitching system 1114 may recognize objects within the 2D images to aid in aligning the images into a 2D panoramic image).  
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the analyzing of the visual data of the one or more images is performed using at least one first trained neural network, and wherein the analyzing of the additional visual data of the additional images is performed using at least one second trained neural network. 
Wynn further teaches the claim limitation that the analyzing of the visual data of the one or more images is performed using at least one first trained neural network, and wherein the analyzing of the additional visual data of the additional images is performed using at least one second trained neural network (Wynn teaches at Paragraph 0196-0212 that identifying objects within that image using machine learning model and 2D machine learning model may be a neural network trained with 2D images that include physical objects in the images as well as object identifying information to train the 2D machine learning model to identify objects in subsequent images….the image capture position module 1204 may estimate the position of the image capture device based on a seam between two or more 2D images from the stitching module 1206…the stitching module 1206 may be configured to align or stitch together two different 2D images providing different perspectives of the same environment to generate a panoramic 2D image of the environment…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations). 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the automated operations further include determining, by the one or more computing devices, an assessment of the usability of the room for the indicated purpose, including combining information about the assessments of the contributions of the multiple objects, and wherein the providing of the information about the determined assessment for each of the multiple objects further includes displaying, by the one or more computing devices, information about the determined assessment of the usability of the room.
Ishida/Totty further teaches the claim limitation that the automated operations further include determining, by the one or more computing devices, an assessment of the usability of the room for the indicated purpose, including combining information about the assessments of the contributions of the multiple objects, and wherein the providing of the information about the determined assessment for each of the multiple objects further includes displaying, by the one or more computing devices, information about the determined assessment of the usability of the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the additional data includes information about at least one of a shape of the room or a layout of items in the room, and wherein the determining of the assessment of the usability of the room for the indicated purpose is based at least in part on the information about the at least one of the shape or layout of the room. 
Ishida/Totty further teaches the claim limitation that the additional data includes information about at least one of a shape of the room or a layout of items in the room, and wherein the determining of the assessment of the usability of the room for the indicated purpose is based at least in part on the information about the at least one of the shape or layout of the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the additional data includes at least one of a type of the room or a label for the room, and wherein the automated operations further include determining, by the one or more computing devices, the indicated purpose of the room based at least in part on the at least one of the type of the room or the label for the room.
Ishida/Totty further teaches the claim limitation that the additional data includes at least one of a type of the room or a label for the room, and wherein the automated operations further include determining, by the one or more computing devices, the indicated purpose of the room based at least in part on the at least one of the type of the room or the label for the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the automated operations further include: obtaining, by the one or more computing devices, information about labels identifying the multiple objects; and 
identifying, by the one or more computing devices and based on the labels, a plurality of target attributes for the multiple objects that include the one or more target attributes of each of the multiple objects.
Ishida/Totty further teaches the claim limitation that the automated operations further include: obtaining, by the one or more computing devices, information about labels identifying the multiple objects; and 
identifying, by the one or more computing devices and based on the labels, a plurality of target attributes for the multiple objects that include the one or more target attributes of each of the multiple objects (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 25: 
The claim 25 recites a system comprising: 
one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause at least one of the one or more computing systems to perform automated operations including at least: 
obtaining one or more images captured in a room of a building; 
determining, based at least in part on analyzing visual data of the one or more images, one or more objects in the room, and one or more target attributes of each of the one or more objects for which to capture additional data based at least in part on the visual data of the one or more images lacking details sufficient to satisfy a defined threshold about those target attributes; 
providing instructions for capturing the additional data about the one or more target attributes of each of the one or more objects, including to obtain additional visual data about the one or more objects; analyzing, for each of the one or more objects, the additional visual data as part of verifying that the additional data about the one or more target attributes of that object has been captured; and 
providing information about the verifying for each of the one or more objects. 
The claim 25 is subject to the same rationale of rejection as the claim 4. 
Wynn further teaches a system comprising: 
one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause at least one of the one or more computing systems to perform automated operations [of the method of the claim 4] (Wynn teaches at Paragraph 0167 that the aligning and stitching system 1114 may be software, hardware, or a combination of both configured to provide guidance to the user of an image capture device….The aligning and stitching system 1114 may be on a computer-readable media and at Paragraph 0264 that each of memory 1606 and storage 1608 comprises a computer-readable medium which stores instructions or programs executable by processor 1604).  
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the automated operations further include: 
assessing contributions of the one or more objects to usability of the room for an indicated purpose based at least in part on information from the additional data about the one or more target attributes of each of the one or more objects; and providing information about the assessed contributions of the one or more objects.
Ishida/Totty further teaches the claim limitation that the automated operations further include: 
assessing contributions of the one or more objects to usability of the room for an indicated purpose based at least in part on information from the additional data about the one or more target attributes of each of the one or more objects; and providing information about the assessed contributions of the one or more objects (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 26 except additional claim limitation that the one or more objects include multiple objects, and wherein the stored instructions include software instructions that, when executed, cause the one or more computing systems to perform further automated operations that include: determining an assessment of the usability of the room for the indicated purpose, including combining information about the assessed current contributions of the multiple objects; and providing information about the determined assessment of the usability of the room, to cause display of information about the determined assessment of the usability of the room in a manner associated with other visual information about the room.
Ishida/Totty further teaches the claim limitation that the one or more objects include multiple objects, and wherein the stored instructions include software instructions that, when executed, cause the one or more computing systems to perform further automated operations that include: determining an assessment of the usability of the room for the indicated purpose, including combining information about the assessed current contributions of the multiple objects; and providing information about the determined assessment of the usability of the room, to cause display of information about the determined assessment of the usability of the room in a manner associated with other visual information about the room (
Ishida teaches at Paragraph 0089 that the property can be represented in three dimensions…Ishida teaches at Paragraph 0077-0082 that the region segmentation result 230 detects a region corresponding to a room from a floor plan image…what feature each room has, for example, whether it is a kitchen, a dining room, a wooden floor room, or a toilet, is not found from only the division into room regions…the integration unit 260 identifies the type of room or the like from results of the detection by the character recognizing unit 240 and the fixture detecting unit 250….the fixture detecting unit 250 detects a fixture sign included in the floor plan image…fixture signs such as a toilet bowl (toilet), a bathtub (bath), a built-in kitchen (kitchen), etc. enclosed with dashed lines are detected…thereby can identify which region corresponds to a toilet or a bath….an integration process of a complemented room structure obtained through the processing and room type information obtained through the processing is described with reference to FIG,. 11 and at Paragraph 0091-0093 that which type of room the interior image corresponds to can be determined by a classifier generated by deep learning…the detector for detecting a fixture sign…many images of the kitchen that are correct data and images of rooms other than the kitchen such as many images of the bath and the living room that are incorrect data are input as training data and it can be generated by deep learning….the most probable type of room can be set as a room corresponding to the input interior image.  
Totty teaches at Paragraph 0112 that examples of physical room features that can be determined include: room geometry, object boundary segmentation, object identification, lighting, shadow, room style, location and any other suitable room feature and at Paragraph 0113 that the virtual room model can be used to automatically generate floorplans.  
Totty teaches at Paragraph 0040 the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and at Paragraph 0066 interaction modules include: placement rules, e.g., whether a given object class can be placed on the object surface; whether an object can be placed on the object surface; setting physics, e.g., draping, self-setting, and/or other physical interactions…interaction modules dictate the surface attributes that an object can be placed upon wherein an object is permitted on vertical surfaces, horizontal surface; height limitation due to resultant object height on the pre-existing object vs. room height; draping physics, how a blanket drapes over a table or sofa, how a pillow settles, given the geometry of the sofa that the pillow is resting on.. 
Totty teaches at Paragraph 0141 that S400 can include capturing an image of the object using the user device; extracting object features, e.g., text description, style and/or theme, measurements, fabric type, material, visual identifier, etc. associated with the object depicted in the image…and selecting the virtual object identified by the extracted object features and at Paragraph 0143 that the selection can include approximating a 3D model based on images captured by the user and/or additional images of the object such as those obtained from the image search, and determining an object mask for rendering the object in the scene. 
Totty teaches at Paragraph 0109 that the recommendation engine can auto decorate a room based on the recommended objects and recommended object positions….the recommendation engine can generate the recommendations based on the room existing furniture and the room’s inferred purpose from the room’s features and identified furniture and at Paragraph 0110 that the recommendation engine 118 can include machine learning algorithms that can automatically recommend and/or automatically position recommended objects in the room and at Paragraph 0040 that the method can extract room features, e.g., room dimensions, existing objects, stylistic features, room function/purpose and the method can automatically recommend objects based on the extracted room features. Totty teaches at Paragraph 0047 that the user can use object recognition technology to identify and flag interesting décor objects and at Paragraph 0070-0071 that the capture data can be sampled by the same or different capture device as that sampling the room imagery…the system can capture and use room imagery sets and at Paragraph 0083 identifying and segmenting out the foreground and/or background objects, e.g., furniture or cavities such as fireplaces or cabinets such that the virtual model lacks the foreground and/or background objects and at Paragraph 0112 examples of physical room features can be determined include room geometry, object boundary segmentation, object identification, room style, location and any other suitable room features. 
Totty teaches at Paragraph 0145 that objects can be automatically selected based on existing objects in the room….based on room features, e.g., style, color palette, etc. and/or other information). 
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 26 except additional claim limitation that the one or more images include one or more initial images with initial visual data, wherein the analyzing of the visual data of the one or more images is performed using at least one first trained neural network, wherein the additional visual data is included in at least one of one or more additional images or one or more videos or one or more three-dimensional models,  wherein the obtaining of the one or more images includes identifying of the one or more objects based at least in part on analyzing the initial visual data of the one or more initial images; and wherein the automated operations further include evaluating the one or more target attributes of each of the one or more objects based at least in part on using at least one second trained neural network to analyze the additional visual data, and using information from the evaluating as part of the assessing of the contributions of the one or more objects.
Wynn further teaches the claim limitation that the one or more images include one or more initial images with initial visual data, wherein the analyzing of the visual data of the one or more images is performed using at least one first trained neural network, wherein the additional visual data is included in at least one of one or more additional images or one or more videos or one or more three-dimensional models,  wherein the obtaining of the one or more images includes identifying of the one or more objects based at least in part on analyzing the initial visual data of the one or more initial images; and wherein the automated operations further include evaluating the one or more target attributes of each of the one or more objects based at least in part on using at least one second trained neural network to analyze the additional visual data, and using information from the evaluating as part of the assessing of the contributions of the one or more objects (Wynn teaches at Paragraph 0195 the display of the user system 1110 may include two or more objects such as circles. Two circles may appear to be stationary relative to the environment and two circles may move with the user system 1110. When the two stationary circles are aligned with the two circles that move with the user system 1110, the image capture device and/or the user system 1110 may be aligned for the next image. 
Wynn teaches at Paragraph 0196-0212 that identifying objects within that image using machine learning model and 2D machine learning model may be a neural network trained with 2D images that include physical objects in the images as well as object identifying information to train the 2D machine learning model to identify objects in subsequent images….the image capture position module 1204 may estimate the position of the image capture device based on a seam between two or more 2D images from the stitching module 1206…the stitching module 1206 may be configured to align or stitch together two different 2D images providing different perspectives of the same environment to generate a panoramic 2D image of the environment…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations). 
Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 28 except additional claim limitation that the automated operations further include analyzing information associated with the additional visual data to verify that it matches other information associated with the visual data of the one or more images, including by at least one of comparing at least some of the additional visual data to at least some of the visual data of the one or more images to verify that the additional visual data and the visual data show at least one common object, or comparing first acquisition pose information for the one or more additional images to second acquisition pose information for the one or more images to verify that the first and second acquisition pose information matches.
Wynn further teaches the claim limitation that the automated operations further include analyzing information associated with the additional visual data to verify that it matches other information associated with the visual data of the one or more images, including by at least one of comparing at least some of the additional visual data to at least some of the visual data of the one or more images to verify that the additional visual data and the visual data show at least one common object, or comparing first acquisition pose information for the one or more additional images to second acquisition pose information for the one or more images to verify that the first and second acquisition pose information matches (Wynn teaches at Paragraph 0195 the display of the user system 1110 may include two or more objects such as circles. Two circles may appear to be stationary relative to the environment and two circles may move with the user system 1110. When the two stationary circles are aligned with the two circles that move with the user system 1110, the image capture device and/or the user system 1110 may be aligned for the next image. 
Wynn teaches at Paragraph 0196-0212 that identifying objects within that image using machine learning model and 2D machine learning model may be a neural network trained with 2D images that include physical objects in the images as well as object identifying information to train the 2D machine learning model to identify objects in subsequent images….the image capture position module 1204 may estimate the position of the image capture device based on a seam between two or more 2D images from the stitching module 1206…the stitching module 1206 may be configured to align or stitch together two different 2D images providing different perspectives of the same environment to generate a panoramic 2D image of the environment…the stitching module 1206 may utilize a 2D machine learning module for scanning both images to recognize objects within both images including objects that may be shared by both images…the stitching module 1206 may align edges of the two 2D images based on the positioning of the shared objects and at Paragraph 0224 that the 3D image generator 1214 may receive 2D panoramic images and generate 3D representations…utilizes a 3D machine learning model to transform the 2D panoramic images into 3D representations). 
Re Claim 30: 
The claim 30 encompasses the same scope of invention as that of the claim 25 except additional claim limitation that the automated operations further include obtaining, by the one or more computing systems, additional non-visual data having further additional details about at least one object and/or at least one target attribute, and wherein the automated operations further include evaluating the one or more target attributes of each of the one or more objects based at least in part on the additional non-visual data, and using information from the evaluating as part of the assessing of the contributions of the one or more objects. 
Totty further teaches the claim limitation that the automated operations further include obtaining, by the one or more computing systems, additional non-visual data having further additional details about at least one object and/or at least one target attribute, and wherein the automated operations further include evaluating the one or more target attributes of each of the one or more objects based at least in part on the additional non-visual data, and using information from the evaluating as part of the assessing of the contributions of the one or more objects (Totty teaches at Paragraph 0066 that examples of interaction modules include: placement rules, e.g., whether a given object can be placed on the object surface; whether an object can be placed on the object surface; setting physics; e.g., draping, self-setting; and/or other physical interactions. The interaction modules dictate: the surface attributes that an object can be placed upon, e.g., wherein an object is permitted on a vertical surfaces, horizontal surfaces, height limitations due to resultant object height on the pre-existing object vs. room height; component limitations, e.g., a table leg can be an impermissible area to place an object; draping physics, e.g., how a blanket drapes over a table or sofa; how a pillow settles, given the geometry of the sofa that the pillow is resting on and at Paragraph 0092 that the front end application can include a capture user interface for capturing compatible room imagery. The capture user interface can include: capture instructions, feedback, e.g., audio, visual, haptic; and/or other features). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613